DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rice US PG Pub 2019/0392178 A1.
Regarding claims 1, 8, and 15, Rice teaches a system, comprising: a processor; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to (Rice [0052] "The central server 14 and contract monitoring server 15 interact with a distributed ledger or blockchain 16 to record, monitor, amend, and interact with smart contracts stored on the distributed ledger or blockchain 16 as discussed in greater detail below."): detect a contract update on a blockchain (Rice [0021] "Regarding monitoring of smart contract activity, the invention employs a program stored in a centralized cloud server that passively listens to activity reported from a blockchain node for activity related to a list of smart contracts of interest stored on the server."); determine at least one charge affected by the contract update (Rice [0021] "The, program determines whether the activity is of interest using a plurality of filters including but not limited to: smart contract address, partial hash of public function of a smart contract, application binary interface (ABI), transaction header, and/or setting threshold values for transaction information, contract state changes, code patterns, transaction patterns, external contract interactions, log messages, and SDK triggers."); and execute a smart contract to re-generate an invoice based on the at least one charge (Rice [0031] "In one embodiment of the invention the parties may modify their smart contract as part of the dispute resolution. The system allows the parties to propose and accept changes to an existing contract. The changes are recorded along with the original contract. If the parties are able to agree on the terms of the modified contract."); and record the invoice on a ledger of the blockchain (Rice [0031] "The system then records the new contract and proxy call address of the contract such that it points to the address of the new contract.").
The functions described by the claimed invention are those which are basic and common aspects of smart contracts. While the bulk of inventions relating to block chains, and by extension smart contracts, is relatively recent, the basic functions 
Regarding the additional aspect of claim 15, Rice teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform (Rice [0141] "Alternatively, in another embodiment depicted in FIG. 11, the smart contract 26 and SDK 19 can be compiled and stored together.").
Regarding claims 2, 9, and 16, Rice teaches wherein the instructions further cause the processor to execute the smart contract to resolve a dispute related to the invoice (Rice [0032] "If the parties are unable to resolve their dispute, the parties my advance their issue to the dispute resolution marketplace. [...] During the entire process of contract formation, contract freeze, dispute trigger, and dispute resolution self help, the process has been recorded by the system. [...] Once the arbitration has been resolved, the system will execute to carry out the judgement by either transferring the funds, only transferring a portion of the funds and returning the balance, or returning the full amount. [...] As discussed above in the Dispute Resolution Self Help section, there may be automatic rules set for handling certain types of disputes. The system may optionally provide programmed rules for handling disputes that are common. ").
Rice provides multiple methods of dispute resolution for contract changes, both automatic and manual. Additionally, Rice is also clearly dealing with changes made to the smart contract as a result of changes to the desires of the interested parties, just like the claimed invention.
Regarding claims 3, 10, and 17, Rice teaches wherein the instructions further cause the processor to execute the smart contract to re-generate the invoice based on a dispute resolution data (Rice [0031] "In one embodiment of the invention the parties may modify their smart contract as part of the dispute resolution. The system allows the parties to propose and accept changes to an existing contract. The changes are recorded along with the original contract. If the parties are able to agree on the terms of the modified contract. The system then records the new contract and proxy call address of the contract such that it points to the address of the new contract.").
In keeping with the immutability inherent in block chains, Rice accommodates contract changes not by changing the previous block in the block chain (which would require a re-hashing of it and all subsequent blocks, and is thus prohibitively computationally expensive) but by appending an updated contract to the block chain and updating any links from the old version to the updated one.
Regarding claims 4, 11, and 18, Rice teaches wherein the instructions further cause the processor to record the dispute resolution data on a blockchain ledger (Rice [0142] "The central server 14 then records the amendment to the contract as a new contract (as discussed in FIG. 9) on the blockchain 16 and stores the parties' negotiation communications, revisions, original contract, and final contract as proof of intent documents 18.").
Regarding claims 5, 12, and 19, Rice teaches wherein the instructions further cause the processor to allow a role-based access to different prices of the invoice to a plurality of nodes associated with the invoice (Rice [0024] "The invention provides a GUI that allows the contract creator to set which parties can access the smart contract and the level of rights each party may have.").
Regarding claim 7, 14, and 20, Rice teaches wherein the instructions further cause the processor to reduce a dispute resolution time by resolving incremental disputes for incremental invoices (Rice [0032] "The system may optionally provide programmed rules for handling disputes that are common. For instance, if the system is implemented in a rental space and a property owner cancels the automated system would be able to recognize this situation and automatically resolve the dispute based on preset rules such as awarding full refund to the customer.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rice US PG Pub 2019/0392178 A1 as applied to claim 1 above, and further in view of Dhawan et al. US PG Pub 2020/0226677 A1.
While Rice clearly teaches wherein the instructions further cause the processor to execute the smart contract, and that such an execution is done in relation to transactions and different currencies (Rice [0010] "The system provides for a frictionless escrow system which accepts fiat currency from one user and converts it to cryptocurrency to be held in the smart contract. The smart contract can further be programmed to receive external input to trigger the execution of the smart contract such as for purchase of goods, the smart contract may accept delivery confirmation information from a postal carrier."), Rice is not explicit that the conversion is actually done by the smart contract. Thus combining Rice with Dhawan et al. teaches wherein the instructions further cause the processor to execute the smart contract to convert the invoice into another currency based on a conversion rate from the contract (Dhawan et al. [0098] "The one or more smart contracts may trigger conversion of distributed crypto credits into a desired fiat currency within a pre-determined timeframe.", Dhawan et al. [0052] "A distribution of crypto credits to a member of the lending consortium may be determined based on a current exchange rate associated with converting crypto credits into a desired fiat currency.").
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that in order to facilitate currency changes using smart contracts they would combine the currency converting smart contracts from Dhawan et al. with the smart contract and block chain contract handling system from Rice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163